                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TONY GARRETT, #R73053,                           )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )          Case No. 18-CV-616 SMY
                                                  )
 C. BROWN, Health Care Unit Supervisor,           )
 JANE DOE 1, Nurse,                               )
 JANE DOE 2, Nurse and                            )
 JANE DOE 3, Nurse,                               )
                                                  )
                Defendants.                       )


                               MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Tony Garrett, an inmate at Dixon Correctional Center, brings this action pursuant

to 42 U.S.C. § 1983 for deprivations of his constitutional rights that allegedly occurred when he

was incarcerated at Pinckneyville Correctional Center (“Pinckneyville”). Plaintiff claims the

defendants failed to provide proper medical treatment for knee pain. (Doc. 12).

       This case is now before the Court for preliminary review of the Second Amended

Complaint pursuant to 28 U.S.C. § 1915A. Under § 1915A, the Court is required to screen prisoner

Complaints to filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a

Complaint that is legally frivolous, malicious, fails to state a claim upon which relief may be

granted, or requests money damages from a defendant who by law is immune from such relief

must be dismissed. 28 U.S.C. § 1915A(b). An action fails to state a claim upon which relief can

be granted if it does not plead “enough facts to state a claim that is plausible on its face.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). At this juncture, the factual allegations of
the pro se Complaint are to be liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577

F.3d 816, 821 (7th Cir. 2009).

                                   Second Amended Complaint

       Plaintiff makes the following allegations in the Second Amended Complaint: While

incarcerated in Pinckneyville, Plaintiff sought medical attention for knee pain after his knee

condition was aggravated during work detail. (Doc. 12, p. 10). He had a nurse sick call with Jane

Doe 1 who gave him Ibuprofen for his pain. Id. Plaintiff informed her that he could not ingest

Ibuprofen due to a prior medical procedure. Id. Jane Doe 1 told Plaintiff that was all she could

give him, so he accepted the medication and ended up with a stomachache. Id. When he visited a

different nurse for an unrelated medical issue, he complained to her about his knee pain and she

would not address the issue. Id.

       After the two nurse visits, Plaintiff filed a grievance. (Doc. 12, p. 10). In the grievance

which is attached to the Second Amended Complaint, Plaintiff complained about the medical care

he received from a nurse on November 8, 2016. (Doc. 12, p. 5). He claimed (1) he told the nurse

he was experiencing knee pain, swelling, and stiffness; (2) the nurse only prescribed Ibuprofen;

and (3) the nurse told him he would have to pay for sick call three times before he saw a doctor.

Id. The grievance was denied based on a response from Health Care Unit Supervisor C. Brown.

(Doc. 12, pp. 5-6). The response noted that a nurse can refer a patient to a doctor on the first sick

call visit “if medically indicated” and that conservative treatment is attempted before prescribing

stronger medication. (Doc. 12, p. 5). C. Brown concluded, after conferring with the treating nurse,

that Plaintiff received pain medication and that an immediate referral was not medically indicated.

Id. She also advised that Plaintiff should return to sick call if his pain continued. Id.




                                                  2
       Plaintiff continued to seek medical attention for his knee pain. (Doc. 12, p. 11). During a

nurse sick call with Jane Doe 2, he complained of knee pain and she offered him Ibuprofen. Id.

Plaintiff informed her of the prior experience with Ibuprofen and she told him that was all she

could offer him. Id. Plaintiff refused the medication. Id. Plaintiff had a subsequent sick call with

Jane Doe 2 and he alleges “no relief given.” (Doc. 12, p. 12).

       During a nurse sick call with Jane Doe 3, Plaintiff complained of pain and it was the “same

situation same outcome of relief offered.” (Doc. 12, p. 11). Plaintiff had a subsequent sick call

with Jane Doe 3. Id. Again, he complained of pain and she offered Ibuprofen. Id. Jane Doe 3

told him she could not give him “anything without a doctor’s permission.” Id. He informed her of

“how my pain was affecting my daily activity with walking and standing.” Id.

       Based on the allegations of the Second Amended Complaint, the Court finds it convenient

to designate a single Count in this pro se action. The parties and the Court will use this designation

in all future pleadings and orders, unless otherwise directed by a judicial officer of this Court. The

designation of this Count does not constitute an opinion regarding its merit.

       Count 1:        Defendants showed deliberate indifference to Plaintiff’s serious
                       medical need involving a knee injury and pain associated therewith,
                       in violation of the Eighth Amendment.

Any other intended claim that has not been recognized by the Court is considered dismissed

without prejudice as inadequately pleaded under the Twombly pleading standard.

                                             Discussion

       To state an Eighth Amendment claim based on deficient medical care, an incarcerated

person must demonstrate that he suffers from a sufficiently serious medical condition (i.e., an

objective standard) and that each defendant responded to it with deliberate indifference (i.e., a




                                                  3
subjective standard). Farmer v. Brennan, 511 U.S. 825, 834 (1994); Arnett v. Webster, 658 F.3d

742, 750 (7th Cir. 2011).

       An objectively serious condition includes an ailment that significantly affects an

individual’s daily activities or involves chronic and substantial pain. Gutierrez v. Peters, 111 F.3d

1364, 1373 (7th Cir. 1997). Whether Plaintiff was suffering from an objectively serious medical

condition is not clear. However, given the allegations of pain, swelling, and stiffness, the inference

cannot be ruled out at this early stage.

       The Second Amended Complaint also sufficiently alleges deliberate indifference as to Jane

Doe 1, Jane Doe 2, and Jane Doe 3 to the extent that these individuals failed to address treatable

pain, persisted in a course of treatment known to be ineffective, and/or disregarded Plaintiff’s

complaints about stomach pain associated with taking Ibuprofen. See Farmer v. Brennan, 511

U.S. 825 (1994); Gil v. Reed, 381 F.3d 649, 661–62 (7th Cir. 2004); Greeno v. Daley, 414 F.3d

645, 653 (7th Cir. 2005).

       However, the Second Amended Complaint fails to state a claim as to C. Brown. According

to the pleadings, C. Brown investigated Plaintiff’s complaint about his sick call visit on November

8, 2016, concluded that Plaintiff received appropriate care, and directed Plaintiff to return to sick

call if his pain persisted. This sequence of events does not suggest deliberate indifference. Greeno,

414 F.3d at 655 (prison official who reviewed complaints and verified with staff that inmate was

receiving treatment was not deliberately indifferent).

                                 Identification of Unknown Defendants

       Scott Thompson, the Acting Warden of Pinckneyville, will be added to the docket (official

capacity only) to respond to discovery (informal or formal) aimed at identifying the unknown

defendants. See Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 832 (7th Cir. 2009).



                                                  4
Guidelines for discovery will be established by the United States Magistrate Judge. Once the

names of the unknown defendants are discovered, Plaintiff must file a motion to substitute the

newly identified defendants in place of the generic designations in the case caption and throughout

the Complaint.

                                        Pending Motion

       Plaintiff filed a second motion to proceed in forma pauperis. As Plaintiff’s first motion to

proceed in forma pauperis was granted by the Court, the second motion is denied as moot.

                                           Disposition

       The Clerk of the Court is DIRECTED to add Scott Thompson, the Acting Warden of

Pinckneyville, to the docket (official capacity only) for the purpose of responding to discovery

aimed at identifying the unknown Defendants.

       IT IS HEREBY ORDERED that COUNT 1 shall receive further review as to Jane Doe

1, Jane Doe 2, and Jane Doe 3. COUNT 1 is DISMISSED without prejudice as to C. BROWN.

       IT IS FURTHER ORDERED that the Clerk of Court shall prepare for THOMPSON

(official capacity only): (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a

Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail

these forms, a copy of the Complaint, and this Memorandum and Order to Defendant’s place of

employment as identified by Plaintiff. If Defendant fails to sign and return the Waiver of Service

of Summons (Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk

shall take appropriate steps to effect formal service Defendant, and the Court will require him to

pay the full costs of formal service, to the extent authorized by the Federal Rules of Civil

Procedure.




                                                5
       If Defendant cannot be found at the work address provided by Plaintiff, the employer shall

furnish the Clerk with Defendant’s current work address, or, if not known, Defendant’s last-known

address. This information shall be used only for sending the forms as directed above or for

formally effecting service. Any documentation of the address shall be retained only by the Clerk.

Address information shall not be maintained in the court file or disclosed by the Clerk.

       Service shall not be made on the unknown Defendants until Plaintiff has identified them

by name in a properly filed Motion for Substitution of Parties. Plaintiff is ADVISED that it is his

responsibility to provide the Court with the name and service addresses for these individuals.

       THOMPSON is ORDERED to timely enter his appearance. THOMPSON, however,

does not need to file an Answer or other responsive pleading. Once THOMPSON enters his

appearance, the magistrate judge will enter a discovery order setting guidelines for identifying the

unknown defendants. THOMPSON will be responsible for responding to discovery requests

propounded in accord with this discovery order.

       Pursuant to Local Rule 72.1(a)(2), this action is REFERRED to a United States Magistrate

Judge for further pre-trial proceedings. Further, this entire matter shall be REFERRED to a

United States Magistrate Judge for disposition, pursuant to Local Rule 72.2(b)(3) and 28 U.S.C.

§ 636(c), if all parties consent to such a referral.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, despite the fact

that his application to proceed in forma pauperis has been granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days



                                                   6
after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: January 30, 2019


                                               s/ Staci M. Yandle
                                               STACI M. YANDLE
                                               United States District Judge


                                          Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate Defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the Defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least

60 days from the date of this Order to receive the Defendants’ Answer, but it is entirely possible

that it will take 90 days or more. When all the Defendants have filed Answers, the Court will

enter a Scheduling Order containing important information on deadlines, discovery, and

procedures. Plaintiff is advised to wait until counsel has appeared for the Defendants before filing

any motions, to give the Defendants notice and an opportunity to respond to those motions.

Motions filed before Defendants’ counsel has filed an appearance will generally be denied as

premature. Plaintiff need not submit any evidence to the Court at this time, unless specifically

directed to do so.




                                                  7
